


CONFIDENTIALITY AND NONCOMPETE AGREEMENT




This CONFIDENTIALITY AND NONCOMPETE AGREEMENT (this “Agreement”), dated as of
August 3, 2012 (this “Effective Date”), is made by and among Eagle Rock Energy
G&P, LLC (“G&P”) and Joseph A. Mills (the “Employee”).


WITNESSETH:


WHEREAS, G&P is the general partner of Eagle Rock Energy GP, LP (“GP”), which is
the general partner of Eagle Rock Energy Partners, L.P. (the “Partnership” and
collectively with G&P, GP, and its and their direct and indirect subsidiaries as
and where applicable, the “Company”) which is a growth-oriented limited
partnership engaged, through direct and indirect subsidiaries, in: (i) the
business of gathering, compressing, treating, processing, transporting,
marketing and trading natural gas; fractionating, transporting and marketing
natural gas liquids; and crude oil logistics and marketing (together with the
business of acquiring such assets and/or businesses, the “Midstream Business”);
and (ii) the business of developing and producing hydrocarbons in oil and
natural gas properties, including without limitation the lease, acquisition,
exploration, production, gathering, or marketing of hydrocarbons (and rights or
interests therein) and related products and the exploration potential of
geographical areas on which hydrocarbon exploration prospects are located
(together with the business of acquiring such assets and or businesses, the
“Upstream Business” and together with the Midstream Business, the “Business”).


WHEREAS, G&P employs Employee in a position of trust inside G&P and in
connection with G&P's service to GP, and the Partnership and the entire Company,
including to provide services to the Business.


WHEREAS, Employee acknowledges that, in the course of his employment by G&P and
performance of services on behalf of the Company, he has become privy to various
opportunities relating to the Business, economic and trade secrets, previously
undisclosed confidential information, and relationships of the Company, and will
continue to become privy to such things in the future.


WHEREAS, in connection with his hiring by and employment by G&P and performance
of services on behalf of the Company, Employee has had, and may in the future
have, the opportunity to receive awards of restricted common units (the
“Restricted Units”) of the Partnership pursuant to the Amended and Restated
Eagle Rock Energy Partners Long-Term Incentive Plan (as it may be amended or
restated from time to time, the “Plan”).


WHEREAS, the Restricted Units are designed to, among other things, provide the
Employee with financial and other incentives to (1) protect the confidential
information of the Company, (2) maintain, enhance, and grow the goodwill of the
Company with its employees, service providers, clients, and customers, and (3)
grow and protect the value of the Business.


WHEREAS, it is a condition to the continuing employment of Employee by the
Company and Employee's receipt of any Restricted Units pursuant to the Plan that
Employee agree to certain confidentiality, nonsolicit and noncompete protections
for the Company and its confidential information, goodwill, and other legitimate
business interests, on the terms and conditions in this Agreement.


NOW, THEREFORE, in consideration of the premises and the mutual terms, covenants
and conditions contained herein, the parties hereto, intending to be legally
bound, hereby agree as follows:


1.    Business Opportunities and Intellectual Property; Personal Investments;
Confidentiality; Covenant not to Compete.


(a)    Employee shall promptly disclose to the Company all Business
Opportunities and Intellectual Property (as defined below).


(b)    Employee hereby assigns and agrees to assign to the Company, its
successors, assigns, or designees, all of Employee's right, title, and interest
in and to all Business Opportunities and Intellectual Property, and further
acknowledges and agrees that all Business Opportunities and Intellectual
Property constitute the exclusive property of the Company.


(c)    For purposes hereof, “Business Opportunities” shall mean all business
ideas, prospects, proposals and other opportunities pertaining to the lease,
acquisition, exploration, production, gathering, marketing, treating or
processing of hydrocarbons and related products and the exploration potential of
geographical areas on which hydrocarbon exploration prospects are located that
are:






--------------------------------------------------------------------------------




(i)    developed or pursued by Employee: (A) during the period that Employee is
employed by the Company (the “Term”), or (B) before the Term but only as it
relates specifically to Employee's activities in the oil and gas industry
related to the Company's properties or assets; or


(ii)    originated by any third parties and brought to the attention of
Employee, during the Term (or before the Term, but only as it pertains to
Employees activities in the oil and gas industry related specifically to the
Company's properties or assets), except to the extent that (I) such
opportunities are not applicable, directly or indirectly, to the Company's
properties or assets, and (II) third parties possess valid and enforceable
rights to such opportunities;


together with information relating thereto, including, without limitation, the
Company's Business Records (as defined below), excluding, however, for all
purposes any Montierra Interests or Montierra Confidential Information (each as
defined below).


(d)    For purposes hereof, the term “Montierra Interests” shall mean: (i)
    certain joint venture and / or equity interests held by Montierra Minerals &
Production, L.P., a Texas limited partnership f/k/a NGP Royalties, L.P.
(collectively, with its general partner, “Montierra”), or Montierra's successors
or assigns, excluding any and all interests Montierra holds or may hold in the
Company; (ii) general or limited partner interests the Employee holds or may
hold in Montierra; (iii) other oil and gas assets and properties that Montierra
owns as of the date of this Agreement and intends to continue to develop, fund
and/or operate; and (iv) additional oil and gas assets and properties that
Montierra may acquire, develop, fund or operate, provided that such additional
acquisitions are approved by the Board of Directors of G&P;
 
(e)    For purposes hereof, the term “Montierra Confidential Information” shall
mean various business opportunities, economic and trade secrets and
relationships of Montierra that Employee is, or will be privy to as a
consequence of Employee's continuing relationship with Montierra, that are
primarily related to Montierra and/or the Montierra Interests and not the
Company and/or the Business;


(d)    For purposes hereof “Intellectual Property” shall mean all ideas,
inventions, discoveries, processes, designs, methods, substances, articles,
computer programs, and improvements (including, without limitation, enhancements
to, or further interpretation or processing of, information that was in the
possession of Employee prior to the date of this Agreement), whether or not
patentable or registrable under copyright or similar laws, which do not fall
within the definition of Business Opportunities, and which are discovered,
conceived, invented, created, or developed by Employee, alone or with others if
such discovery, conception, invention, creation, if any, or development
(i) occurs during the Term and in the course of Employee's employment with the
Company, and (ii) occurs with the use of any of the Company's time, materials,
assets or facilities, excluding, however, for all purposes any Montierra
Interests or Montierra Confidential Information.


2.    Noncompete Obligations During Term.


(a)    Except as set forth in subsection (b) hereof, Employee agrees that during
the Term:


(i)    Employee will not, other than through the Company, engage or participate
in any manner, whether directly or indirectly through any family member or as an
employee, employer, consultant, agent, principal, partner, more than two percent
(2%) equity-holder, officer, director, licensor, lender, lessor or in any other
individual or representative capacity, in any business or activity which is
engaged in leasing, acquiring, exploring, producing, gathering, marketing,
treating or processing hydrocarbons (or rights or interests therein) and related
products (except for the Montierra Interests); and


(ii)    all investments made by Employee (whether in Employee's own name or in
the name of any family members or made by any Controlled Affiliates, as defined
below), which relate to the lease, acquisition, exploration, production,
gathering, marketing, treating or processing of hydrocarbons and related
products shall be made solely through the Company; and Employee will not
(directly or indirectly through any family members), and will not permit any
Controlled Affiliate to: (A) invest or otherwise participate alongside the
Company in any Business Opportunities, or (B) invest or otherwise participate in
any business or activity relating to a Business Opportunity, regardless of
whether the Company ultimately participates in such business or activity (except
for the Montierra Interests).


For purposes hereof, “Controlled Affiliates” are entities in which Employee and
Employee's family members collectively own, directly or indirectly, a majority
of the equity or voting interests, which shall exclude Montierra and the
Montierra Interests.


(b)    Employee represents that neither Employee nor his Controlled Affiliates
or his immediate family members (i.e., his spouse and children) own any
investments or interests which relate to the lease, acquisition, exploration,
production, gathering, marketing, treating or processing of hydrocarbons and
related products other than fee mineral interests that are associated with




--------------------------------------------------------------------------------




surface rights owned primarily for personal or estate purposes (the “Excluded
Interests”) and Employee's ownership in the Company and Montierra and activity
in connection with Montierra and the Montierra Interests. It is agreed that the
provisions of this Section 2 shall not prohibit Employee from: (A) owning,
directly or indirectly, equity in Montierra, (B) serving as a manager and/or
officer of, providing services to, or contributing funding to Montierra (for the
benefit of the Montierra Interests), (C) owning the Excluded Interests, or (D)
making personal investments in securities of companies engaged in a business in
the oil and gas industry which are registered on a national stock exchange or on
The NASDAQ Stock Market, if the aggregate amount owned by Employee and all
family members and affiliates does not exceed two percent (2%) of such company's
outstanding securities.


3.    Confidentiality Obligations.


(a)    Employee hereby acknowledges that all trade secrets and confidential or
proprietary information of the Company (collectively referred to herein as
“Confidential Information”) constitute valuable, special and unique assets of
the Company's Business, and that access to and knowledge of such Confidential
Information is essential to the performance of Employee's duties. Employee
agrees that during the Term and during the eighteen month period following the
date of termination of Employee's employment (the “Termination Date”), Employee
will hold the Confidential Information in strict confidence and will not
publish, disseminate or otherwise disclose, directly or indirectly, to any
person other than the Company, its affiliates, and their respective officers,
directors and employees, any Confidential Information or use any Confidential
Information for Employee's own personal benefit or for the benefit of anyone
other than the Company. The Company agrees to provide previously undisclosed
Confidential Information to Employee in exchange for Employee's agreement to
keep such Confidential Information, and any Confidential Information to which
Employee has already become privy, in strict confidence as provided in this
Agreement.


(b)    For purposes of this Section 3, it is agreed that Confidential
Information includes, without limitation, any information heretofore or
hereafter acquired, developed or used by the Company relating to Business
Opportunities or Intellectual Property or other geological, geophysical,
economic, financial or management aspects of the Business, operations,
properties or prospects of the Company whether oral or in written form, whether
or not included in the Company's Business Records, but shall exclude any
information which (A) is or has become part of common knowledge or understanding
in the oil and gas industry or otherwise in the public domain (other than from
disclosure by Employee in violation of this Agreement), (B) was rightfully in
the possession of Employee, as shown by Employee's records and reflected in the
attached Disclosure Schedule, prior to the date Employee first associated with
the Company which is not directly applicable to the Business or any of the
Company's properties or assets, (C) is lawfully acquired by Employee after the
Term from any third party not bound by an obligation of confidence to the
disclosing party, (D) is independently developed by or for the Employee after
the Term without using the Confidential Information of the Company; provided,
however, that Employee shall provide to the Company copies of all information
described in clause (B) to the extent reasonably requested by the Company;
provided further, however, that this Section 3 shall not be applicable to the
extent Employee is required to testify in a judicial or regulatory proceeding
pursuant to the order of a judge or administrative law judge after Employee
requests that such Confidential Information be preserved.


4.    Obligations After Term.


(a)    The purpose of the provisions of Section 2 and this Section 4 are to
protect the Company from unfair loss of goodwill and business advantage and to
shield Employee from pressure to use or disclose Confidential Information or to
trade on the goodwill belonging to the Company. Accordingly, during the Post
Termination Noncompete Term (as defined below), Employee will not engage or
participate in any manner, whether directly or indirectly through any family
member or as an employee, employer, consultant, agent, principal, partner,
shareholder, officer, director, licensor, lender, lessor or in any other
individual or representative capacity, in any business or activity which: (i) is
engaged in leasing, acquiring, exploring, producing, gathering or marketing
hydrocarbons (and rights therein) and related products in an area that is within
a one (1) mile radius (with respect to leasing, acquiring, exploring, and
producing) or a four (4) mile radius (with respect to gathering or marketing) of
the boundaries of, any interest of the Company in existence on the Termination
Date (including, without limitation, an oil and gas lease, overriding royalty
interest, production payment, net profits interest, or option or right to
acquire any of the foregoing, or an area of mutual interest as designated
pursuant to contractual agreements between the Company and any third party) or
any other property on which the Company has, or is in the process of
negotiating, an option, right, license, or authority to conduct or direct
exploratory activities, such as three dimensional seismic acquisition or other
seismic, geophysical and geochemical activities (but not including any
preliminary geological mapping), as of the Termination Date; or (ii) processes,
treats, gathers or markets (or has previously agreed or enters into any
agreement to process, treat, gather or market) hydrocarbons or related products
in areas in which the Company operates as of the Termination Date; provided
that, this Section 4 shall not preclude Employee from: (A) owning, directly or
indirectly, equity in Montierra, (B) providing services or funding to Montierra
(for the Montierra Interests), (C) owning the Excluded Interests, or (D) making
personal investments in securities of oil and gas companies which are registered
on a national stock exchange or on The Nasdaq Stock Market, if the aggregate
amount owned by Employee and all family members and affiliates does not exceed
2% of such company's outstanding securities. For purposes of this Agreement
"gas" shall include, without limitation, casing head gas.




--------------------------------------------------------------------------------






(b)    For purposes hereof, the “Post Termination Noncompete Term” is:


(i)    the eighteen (18) month period following the Termination Date, if (A)
Employee voluntarily resigned or otherwise terminated his/her position as an
officer or employee of the Company, (B) Employee's employment by the Company was
terminated for Cause (as defined below), or (C) Employee breached any of the
provisions of Sections 3, 4 or 5 hereof; or


(ii)    in the event that (A) Employee's services as an officer or employee are
terminated by the Company other than for Cause, and (B) Employee is not in
breach of any of the provisions of Section 3, 4 or 5 hereof, the period during
which the Company makes Severance Payments (as defined below) to Employee, the
length of which shall be determined by the Company at its discretion, but in no
event to be longer than eighteen (18) months following the Termination Date.


(c)    For purposes hereof, the term “Severance Payments” shall mean a monthly
payment that is equal to two times the regular monthly salary that Employee was
receiving from the Company immediately before the Termination Date (which in no
event shall be less than two times Employee's regular monthly salary as of the
date of this Agreement), and such Severance Payments shall be payable at the
same times as Employee's regular salary was paid immediately before the
Termination Date.


(d)    For purposes hereof, “Cause” means any of the following: (i) Employee's
conviction of, or plea of nolo contendere to, any felony or to any crime or
offense causing substantial harm to the Company or its affiliates or involving
acts of theft, fraud, embezzlement, moral turpitude or similar conduct; (ii)
Employee's repeated intoxication by alcohol or drugs during the performance of
Employee's duties in a manner that materially and adversely affects Employee's
performance of such duties; (iii) malfeasance in the conduct of Employee's
duties, including, but not limited to, (A) willful and intentional misuse or
diversion of funds of the Company or its affiliates, (B) embezzlement, or (C)
fraudulent or willful and material misrepresentations or concealments on any
written reports submitted to the Company or its affiliates; or (iv) Employee's
material failure to perform the duties of Employee's employment or engagement or
material failure to follow or comply with the reasonable and lawful written
directives of the Board of Directors of G&P, in either case after Employee shall
have been informed, in writing, of such material failure and given a period of
not less than 60 days to remedy same.


(e)    The Company shall not be obligated to make Severance Payments if Section
4(b)(ii) above applies; however, if the Company elects not to make such payments
there shall be no Post Termination Noncompete Term under Section 4(b)(ii). If
the Company does elect to make Severance Payments under Section 4(b)(ii), it
must notify Employee of such decision no later than five business days after the
Termination Date. Thereafter, the Company shall be entitled to cease making
Severance Payments at any time and for any reason, but only upon at least 30
days advance written notice to Employee.


(f)    Employee will not, during the eighteen month period following the
Termination Date, solicit, entice, persuade or induce, directly or indirectly,
any employee (or person who within the preceding 90 days was an employee) of the
Company or any other person who is under contract with or rendering services to
the Company, to (i) terminate his or her employment by, or contractual
relationship with, the Company, (ii) refrain from extending or renewing the same
(upon the same or new terms), (iii) refrain from rendering services to or for
the Company, (iv) become employed by or enter into contractual relations with
any Persons other than the Company, or (v) enter into a relationship with a
competitor of the Company.


(g)    The provisions of Section 4 shall expire upon (i) the dissolution of the
Company, or (ii) failure by the Company to timely make a required Severance
Payment in an amount described above.


(h)    Employee acknowledges that any concurrent or future grant of Restricted
Units, as well as the Company's agreement to provide previously undisclosed
Confidential Information to Employee, the Company's other promises and
undertakings contained in this Agreement, and, as and when applicable, any
payment of Severance Payments to Employee under Section 4(b)(ii) above, shall
constitute adequate consideration for Employee's promises and covenants set
forth in this Agreement, including those set forth in this Section 4. Employee
further acknowledges that (i) due to the nature of the Business, the Company
continually develops new and additional Confidential Information which has not
been previously disclosed to Employee and Employee has no legal or contractual
right to receive any such information outside of this Agreement; (ii) in
performing his/her services, Employee necessarily must rely on the Company's
goodwill and such previously undisclosed Confidential Information; and (iii)
Employee is entitled under this Agreement to receive specialized training
related to the Business and access previously undisclosed Confidential
Information which could be used by the Company's competitors in a manner that
would irreparably harm the Company's competitive position in the marketplace;
and (vi) Employee's receipt of any Restricted Units is designed to, among other
things, provide him/her with financial and other incentives to protect the
Confidential Information of the Company and maintain, enhance, and grow its
goodwill and the value of the Business.




--------------------------------------------------------------------------------






5.    Business Records.


(a)    Employee agrees to promptly deliver to the Company, upon termination of
the Term or Employee's employment by the Company, or at any other time when the
Company so requests, all documents relating to the Business of the Company,
including, without limitation: all geological and geophysical reports and
related data such as maps, charts, logs, seismographs, seismic records and other
reports and related data, calculations, summaries, memoranda and opinions
relating to the foregoing, production records, electric logs, core data,
pressure data, lease files, well files and records, land files, abstracts, title
opinions, title or curative matters, contract files, notes, records, drawings,
manuals, correspondence, financial and accounting information, customer lists,
statistical data and compilations, patents, copyrights, trademarks, trade names,
inventions, formulae, methods, processes, agreements, contracts, manuals or any
other documents relating to the business of the Company, but excluding anything
related to Montierra or the Montierra Interests (collectively, the “Company's
Business Records”), and all copies thereof and therefrom.


(b)    Employee confirms that all of the Company's Business Records (and all
copies thereof and therefrom) that are required to be delivered to the Company
pursuant to this Section 5 constitute the exclusive property of the Company.


(c)    The obligation of confidentiality set forth in Section 3 shall continue
notwithstanding Employee's delivery of any such documents to the Company.


(d)    The provisions of this Section 5 shall continue in effect notwithstanding
termination of Employee's employment for any reason.


6.    Miscellaneous.


(a)    The invalidity or non-enforceability of any provision of this Agreement
in any respect shall not affect the validity or enforceability of this Agreement
in any other respect or of any other provision of this Agreement. In the event
that any provision of this Agreement shall be held invalid or unenforceable by a
court of competent juris-diction by reason of the geographic or business scope
or the duration thereof, such invalidity or unenforceability shall attach only
to the scope or duration of such provision and shall not affect or render
invalid or unenforceable any other provision of this Agreement, and, to the
fullest extent permitted by law, this Agreement shall be construed as if the
geographic or business scope or the duration of such provision had been more
narrowly drafted so as not to be invalid or unenforceable.


(b)    Employee acknowledges that the Company's remedy at law for any breach of
the provisions of this Agreement is and will be insufficient and inadequate,
that such breach would give rise to irreparable injury to the Company, and that
the Company shall be entitled to equitable relief, including by way of temporary
and permanent injunction, in addition to any remedies the Company may have at
law.


(c)    The representations and covenants contained in this Agreement on the part
of Employee will be construed as ancillary to and independent of any other
agreement between the Company and Employee, and the existence of any claim or
cause of action of Employee against the Company or any officer, director, or
shareholder of the Company, whether predicated on Employee's employment or
otherwise, shall not constitute a defense to the enforcement by the Company of
the covenants of Employee contained in this Agreement. In addition, the
provisions of this Agreement shall continue to be binding upon Employee in
accordance with their terms, notwithstanding the termination of Employee's
employment for any reason.


(d)    The parties to this Agreement agree that the limitations contained in
Section 4 with respect to time, geographical area, and scope of activity are
reasonable. However, if any court shall determine that the time, geographical
area, or scope of activity of any restriction contained in Section 4 is
unenforceable, it is the intention of the parties that such restrictive covenant
set forth herein shall not thereby be terminated but shall be deemed amended to
the extent required to render it valid and enforceable.


(e)    All notices or other communications required or permitted to be given
under this Agreement shall be in writing and shall be duly given on the day of
personal delivery if personally delivered or on the third day after being sent
if sent postage pre‑paid by certified or registered mail, return receipt
requested or by telecopy as follows: (a) if addressed to Employee, at the
address or telecopy number furnished to the Company by Employee, or (b) if
addressed to the Company, at its principal place of business or at its telecopy
number at such address, to the attention of the Senior Vice President and
General Counsel. Either party may change its address or telecopy number set
forth above by giving the other party notice of such change in accordance with
the provisions of this Section 6(e). A notice shall be deemed given, if by
personal delivery or expedited delivery service, on the date of such delivery to
such address, if by certified mail, on the date of receipt, refusal or first
attempted date of delivery if unclaimed, or if by telecopy, on the date of
receipt of the transmission of such notice at such telecopy number.




--------------------------------------------------------------------------------






(f)    This Agreement may not be altered or amended except by a written
document, duly executed by the party against whom such alteration or amendment
is sought to be enforced.


(g)    EMPLOYEE ACKNOWLEDGES THAT, IN EXECUTING THIS AGREEMENT, EMPLOYEE HAS HAD
THE OPPORTUNITY TO READ AND UNDERSTAND ALL OF THE TERMS AND PROVISIONS OF THIS
AGREEMENT AND SEEK THE ADVICE OF INDEPENDENT LEGAL COUNSEL. EMPLOYEE HEREBY
REPRESENTS THAT EMPLOYEE EITHER HAS SOUGHT INDEPENDENT LEGAL COUNSEL OR HAS
ELECTED FREELY NOT TO DO SO. THIS AGREEMENT SHALL NOT BE CONSTRUED AGAINST ANY
PARTY BY REASON OF THE DRAFTING OR PREPARATION HEREOF.


(h)    THE PARTIES AGREE THAT THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF TEXAS (WITHOUT REGARD TO
RULES OR PRINCIPLES OF CONFLICTS OF LAW REQUIRING THE APPLICATION OF THE LAW OF
ANOTHER STATE), AND THAT THE COURTS IN THE STATE OF TEXAS SHALL BE THE EXCLUSIVE
COURTS OF JURISDICTION AND VENUE FOR ANY LITIGATION, SPECIAL PROCEEDING, DISPUTE
OR OTHER PROCEEDING AS BETWEEN THE PARTIES THAT MAY BE BROUGHT OR ARISE OUT OF,
IN CONNECTION WITH, OR BY REASON OF THIS AGREEMENT.


(i)This Agreement constitutes the entire agreement between the Company and its
affiliates (other than Montierra) and Employee with respect to the subject
matter hereof, and supersedes all prior agreements and understandings, both
written and oral, between the Employee and the Company and its affiliates (other
than Montierra), and this Agreement is expressly not intended to supersede or
replace any confidential, non-solicit, or non-compete agreement between Employee
and Montierra with regard to the Montierra Confidential Information.


(j)    This Agreement may be executed in counterparts, each of which shall be an
original and all of which together shall constitute one and the same instrument.


 (k)    The Company acknowledges that Montierra will continue to expend time and
money on developing the Montierra Interests. The Company further acknowledges
that Employee will continue to own equity in Montierra, serve as a manager of
the general partner of Montierra and an officer of Montierra, provide services
(including maintenance, development, funding and stewardship related to
Montierra and/or the Montierra Interests ) and continue to be privy to the
Montierra Confidential Information. The Company acknowledges that the Montierra
Interests and the Montierra Confidential Information are not the subject of this
Agreement.


(l)    Employee acknowledges that, notwithstanding any other provision of this
Agreement, his/her employment with the Company is for an unspecified duration
and constitutes at-will employment.  Accordingly, Employee understands and
acknowledges that his employment relationship with the Company may be terminated
at any time, with or without cause, at the option of either party, with or
without notice.  Any representation contrary to the previous two sentences shall
be invalid unless obtained in writing and approved by the Board of Directors of
G&P.
 
(m)    This Agreement shall be binding upon and inure to the benefit of the
parties and their respective heirs, legal representatives, successors, and
permitted assigns.
 
(n)    No breach by the Company of this Agreement or failure to enforce or
insist on its rights under this Agreement shall constitute a waiver or
abandonment of any such rights or defense to enforcement of such rights. No
waiver of any provision of this Agreement or any breach of this Agreement shall
be effective unless such waiver is in writing and signed by the waiving party
and any such waiver shall not be deemed a waiver of any other provision of this
Agreement or any other or subsequent breach of this Agreement. The rights and
remedies granted to the Company pursuant to this Agreement are in addition to
any other rights and remedies otherwise available to the Company under
applicable law or in equity.
 




[Remainder of Page Intentionally Left Blank. Signature Page to Follow.]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement in
multiple counterparts as of the day and year first above written.




EAGLE ROCK ENERGY G&P, LLC


/s/ Jeffrey P. Wood                    
Name: Jeffrey P. Wood
Title: Chief Financial Officer
                        






            
EMPLOYEE:




/s/ Joseph A. Mills                                    
Joseph A. Mills




